
	

115 S3490 IS: Law Enforcement Resources and Community Safety Act of 2018
U.S. Senate
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3490
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2018
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To protect State and local witnesses from tampering and retaliation, to empower law enforcement
			 agencies to keep America safe from organized crime and gang-related
			 violence, to authorize grants for the purchase of personal protective
			 equipment and detection devices for
			 first responders assisting at the scene of an opioid overdose or
			 investigating opioid trafficking or distribution, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Law Enforcement Resources and Community Safety Act of 2018.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—State Witness Protection Sec. 101. Short title. Sec. 102. Protection of State and local witnesses. Sec. 103. Sentencing guidelines enhancement. Sec. 104. Witness protection grant program. TITLE II—COPS Safe Streets Sec. 201. Short title. Sec. 202. Funding for law enforcement to combat organized crime and gang-related violence. TITLE III—First Responder Fentanyl Safety Sec. 301. Short title. Sec. 302. Grants authorized.  IState Witness Protection 101.Short titleThis title may be cited as the State Witness Protection Act of 2018.
			102.Protection of
			 State and local witnesses
				(a)In
 generalChapter 73 of title 18, United States Code, is amended by adding at the end the following:
					
						1522.State and
				local witness tampering and retaliation
 (a)DefinitionsIn this section—
 (1)the term judicial officer means a justice, judge, or other officer of the judicial branch of government; (2)the term physical force has the meaning given the term in section 1515; and
 (3)the term State official proceeding means a proceeding before a judicial officer or grand jury of a State or political subdivision thereof.
								(b)Tampering and
 retaliationIt shall be unlawful, in a circumstance described in subsection (c), for a person to kill, attempt to kill, use physical force or the threat of physical force against, harass, intimidate or attempt to intimidate, or offer anything of value to, another individual, with the intent to—
 (1)influence, delay, or prevent the testimony or attendance of any person in a State official proceeding;
 (2)prevent the production of a record, document, or other object, in a State official proceeding;
 (3)cause or induce any person to—
 (A)withhold testimony, or withhold a record, document, or other object from a State official proceeding;
 (B)alter, destroy, mutilate, or conceal an object with intent to impair the integrity or availability of the object for use in a State official proceeding;
 (C)evade legal process summoning that person to appear as a witness, or to produce a record, document or other object in a State official proceeding; or
 (D)be absent from a State official proceeding to which that person has been summoned by legal process;
 (4)hinder, delay, or prevent the communication by any person to a law enforcement officer, judicial officer, or grand jury of a State, or political subdivision thereof, of information relating to the violation or possible violation of a law of a State or political subdivision thereof, or a violation of conditions of probation, parole, or release pending judicial proceedings; or
 (5)retaliate against any person for—
 (A)the attendance of a witness or party at a State official proceeding, or any testimony given or any record, document, or other object produced by a witness in a State official proceeding; or
 (B)providing to a law enforcement officer any information relating to the violation or possible violation of a law of a State or political subdivision thereof, or a violation of conditions of probation, supervised release, parole, or release pending judicial proceedings.
 (c)CircumstancesA circumstance described in this subsection is a circumstance in which—
 (1)(A)any communication involved in or made in furtherance of the offense is communicated or transported by the mail, or in interstate or foreign commerce by any means, including by computer; or
 (B)any means or instrumentality of interstate or foreign commerce is otherwise used in committing or in furtherance of the commission of the offense;
 (2)any person travels or is transported in interstate or foreign commerce in the course of the commission of or in furtherance of the commission of the offense; or
 (3)any weapon, including a firearm, shipped or transported across State lines or in interstate or foreign commerce is used in committing or in furtherance of the commission of the offense.
								(d)Penalties
								(1)In
 generalAny person that violates this section— (A)in the case of a killing, shall be punished as provided under sections 1111 and 1112;
 (B)in the case of an attempt to murder, or the use or attempted use of physical force against any person, shall be fined under this title, imprisoned for not more than 30 years, or both; and
 (C)in the case of any other violation of this section, shall be fined under this title, imprisoned for not more than 20 years, or both.
 (2)ExceptionIf the offense under this section occurs in connection with a trial of a criminal case, the maximum term of imprisonment that may be imposed for the offense shall be the higher of—
 (A)the penalty described in paragraph (1); or
 (B)the maximum term that could have been imposed for any offense charged in the criminal case.
									(3)Attempt and
 ConspiracyAny person who attempts or conspires to commit any offense under this section shall be subject to the same penalties as those prescribed for the offense, the commission of which was the object of the attempt or conspiracy.
								(e)Affirmative
 defenseIt is an affirmative defense to a prosecution under this section, which the defendant shall prove by a preponderance of the evidence, that—
 (1)the conduct committed by the defendant consisted solely of lawful conduct; and
 (2)the sole intention of the defendant in committing the conduct was to encourage, induce, or cause the other person to testify truthfully.
								(f)Pending
 proceeding; evidentiary valueFor the purposes of this section— (1)a State official proceeding need not be pending or about to be instituted at the time of the offense; and
 (2)the testimony, or the record, document, or other object, obstructed, tampered, or retaliated against by the defendant need not be admissible in evidence or free of a claim of privilege.
 (g)IntentIn a prosecution for an offense under this section, the state of mind need not be proved with respect to—
 (1)a State official proceeding before a judicial officer or grand jury being before a judicial officer or grand jury of a State or political subdivision thereof;
 (2)a judicial officer or grand jury being a judicial officer or grand jury of a State or political subdivision thereof; or
 (3)a law enforcement officer being an officer or employee of a State or political subdivision thereof.
 (h)VenueA prosecution brought under this section may be brought—
 (1)in the district in which the State official proceeding (whether or not pending or about to be instituted) was intended to be affected; or
 (2)in the district which the conduct constituting the alleged offense occurred..
				(b)Technical and
 conforming amendmentThe table of contents for chapter 73 of title 18, United States Code, is amended by adding at the end the following:
					1522. State and local witness
				tampering and
				retaliation..
				103.Sentencing
 guidelines enhancementPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall amend the Federal Sentencing Guidelines to increase the guideline range for obstruction of justice under section 2J1.2 of the Guidelines—
 (1)by 2 levels if the defendant threatened or harmed 1 or more individuals on more than 1 occasion;
 (2)by 2 levels if the defendant accepted or paid a bribe or payoff as part of a scheme to obstruct justice;
 (3)by 2 levels if the defendant destroyed or caused the destruction of documents on a computer; and
 (4)by 6 levels if the offense resulted in substantial interference with the administration of justice.
				104.Witness
			 protection grant program
				(a)In
 GeneralSubject to subsection (b), the Attorney General shall make competitive grants to eligible State, tribal, and local governments to establish or maintain programs that provide—
 (1)protection or assistance to witnesses in— (A)court proceedings involving homicide, or involving a serious violent felony or serious drug offense as those terms are defined in section 3559(c)(2) of title 18, United States Code; and
 (B)court proceedings involving gangs or organized crime; and
 (2)information and outreach to the public about witness intimidation. (b)CriteriaIn making grants under subsection (a), the Attorney General shall evaluate applicants based upon—
 (1)the extent to which the applicant has a lack of infrastructure to support a witness assistance program;
 (2)the extent to which witness intimidation is present in the jurisdiction of the applicant;
 (3)the level of cases not prosecuted by the applicant due to witness intimidation;
 (4)the number of homicides per capita committed in the jurisdiction of the applicant;
 (5)the number of serious violent felonies or serious drug offenses, as those terms are defined in section 3559(c)(2) of title 18, United States Code, per capita committed in the jurisdiction of the applicant;
 (6)the extent to which organized crime is present in the jurisdiction of the applicant; and
 (7)any other appropriate criteria as determined by the Attorney General.
					(c)Federal
			 share
					(1)In
 generalThe Federal share of the cost of a project carried out using a grant made under this section shall be not more than 75 percent.
					(2)In-kind
			 contributions
						(A)In
 generalSubject to subparagraph (B), the non-Federal share for a project carried out using a grant made under this section may be made in the form of in-kind contributions that are directly related to the purpose for which the grant was made.
						(B)Maximum
 percentageNot more than 50 percent of the non-Federal share for a project carried out using a grant made under this section may be in the form of in-kind contributions.
						(d)Administrative
 expensesThe Attorney General may use not more than 5 percent of the funds appropriated under subsection (e) for a fiscal year for the Federal administrative costs of carrying out this section for that fiscal year.
				(e)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section.
				IICOPS Safe Streets
			201.Short title
 This title may be cited as the COPS Safe Streets Act of 2018. 202.Funding for law enforcement to combat organized crime and gang-related violence (a)COPS Hiring Program grants (1)Authorization of appropriationsNotwithstanding subsection (i) of section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381), there are authorized to be appropriated to the Attorney General $100,000,000 for each of fiscal years 2019 through 2023 for grants under that section for the hiring and rehiring of additional career law enforcement officers under part Q of that title, to be awarded to applicants who select transnational organized crime or transnational criminal gangs as a problem area.
 (2)Maximum hiring costsNotwithstanding section 1704(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381(c)), the cost of hiring or rehiring a career law enforcement officer using amounts made available under paragraph (1) of this subsection may not exceed $125,000 unless the Attorney General grants a waiver of that limitation.
					(b)COPS Anti-Gang Initiative grants
 (1)In generalThere are authorized to be appropriated to the Attorney General $100,000,000 for each of fiscal years 2019 through 2023 for grants under section 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10381) to support regional anti-gang task forces.
 (2)Priority considerationIn awarding grants using amounts made available under paragraph (1), the Attorney General shall give additional consideration in the application process to projects targeting transnational criminal gangs.
 (c)Collaboration with FBI Transnational Anti-Gang Taskforce and organized crime unitsIn carrying out activities using amounts made available under subsection (a)(1) or (b)(1), a grant recipient shall collaborate with the Federal Bureau of Investigation, including the Transnational Anti-Gang Taskforce and operations investigating transnational organized crime groups.
				IIIFirst Responder Fentanyl Safety
 301.Short titleThis title may be cited as the First Responder Fentanyl Safety Act of 2018. 302.Grants authorizedSection 3021(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10701(a)) is amended—
 (1)by redesignating paragraphs (5) through (10) as paragraphs (6) through (11), respectively; and (2)by inserting after paragraph (4) the following:
					
 (5)Purchasing personal protective equipment and detection devices for first responders assisting at the scene of an opioid overdose or engaging in the activities described in paragraph (4), and providing training and resources for first responders on the use of the personal protective equipment and detection devices..
				
